Citation Nr: 0733574	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-17 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for spastic paresis of 
the left lower extremity, to include as secondary to a lumbar 
spine disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's lumbar spine disability was incurred in or 
aggravated by his active service.

2.  The competent medical evidence does not demonstrate that 
the veteran's spastic paresis of the left lower extremity was 
incurred in or aggravated by his active service or manifested 
to a compensable degree within one year following his 
separation from service.


CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2007).



2.  Service connection for spastic paresis of the left lower 
extremity, to include as secondary to a lumbar spine 
disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in June 2005 and a rating 
decision in November 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the June 2006 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In correspondence dated 
in August 2007, the veteran indicated that he did not have 
any additional evidence to submit in support of his claims.  
VA has also obtained medical examinations in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Lumbar Spine Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for a lumbar spine disability.

The service medical records show that in April 1972, he was 
treated for back pain/trauma after falling on his back while 
playing basketball.  He complained of dull pain located in 
the right lumbosacral region directly above the buttocks.  
Examination revealed point tenderness on the right upper 
buttocks with radiation into the leg.  The impression was 
contusion of the right sacral area.

Reports of the September 1971 enlistment and July 1974 
separation examinations are void of findings, complaints, 
symptoms, or diagnoses of disabilities of the back or lower 
extremities.  Clinical evaluations of the spine were normal.

VA medical records dated in February 2006 reflect that the 
veteran denied having back pain.

Private treatment records show treatment of a cervical spine 
disability.  Findings from a May 2003 MRI of the lumbar spine 
were normal.

In November 2005, the veteran underwent a VA spine 
examination.  Inspection of the spine and back was normal.  
Upon examination of the spine, there was no objective 
evidence of spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness.  The examination report is negative 
for a diagnosed back disability.

At the August 2007 hearing, the veteran testified that his 
back caused him no discomfort.

The Board finds that the post-service medical records do not 
demonstrate that the veteran currently has a medically 
diagnosed lumbar spine disability or that any lumbar spine 
disability is related to his service.  The Board recognizes 
the veteran's own contention as to the diagnosis and 
relationship between his service and the claimed disability.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398 (1995).  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a diagnosis, 
or an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
his own assertions do not constitute competent medical 
evidence that the veteran currently has a lumbar spine 
disability.  In fact, the veteran testified that his back 
caused him no discomfort.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosed of a lumbar spine disability.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of a present disability, there can be no valid claim.  The 
Board's perusal of the record in this case shows no competent 
proof of present disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In the absence of evidence showing a current 
diagnosis of a lumbar spine disability, service connection 
cannot be granted.  38 C.F.R. § 3.304(f).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a lumbar spine disability is denied.

Spastic Paresis

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for spastic paresis of either 
lower extremity.

The service medical records show that he injured his left 
knee in motor vehicle accident in April 1974 and complained 
of stiff leg muscles.  The impression was strain, abrasion of 
the left knee.  Reports of the September 1971 enlistment and 
July 1974 separation examinations are void of findings, 
complaints, symptoms, or diagnoses of disabilities of the 
lower extremities or back.  Neurological evaluations were 
normal.

VA medical records dated in February 2006 indicate that right 
leg weakness greater than the left leg.  However, a March 
2006 addendum shows diagnoses of spasticity and quadriplegia, 
incomplete.

Private treatment and physical therapy records show treatment 
of stiff legs.  In June 2005, the veteran's private physician 
Dr. M.T. reported that he had a progressive spastic 
paraparesis of uncertain etiology.  She opined that since he 
had a back injury in service in 1972, it was conceivable that 
there were some sequelae from that injury.

In November 2005, he underwent a VA joints examination.  He 
presented with a history of paraparesis of both legs with an 
onset in 1996.  History of trauma to the joints was reported 
as a mild injury to the left knee in a motor vehicle accident 
in service in 1974, and a mild contusion to the right sacral 
area in 1972.  Examination of the joints revealed stiffness 
and weakness of the legs.  The examiner diagnosed spastic 
paraparesis of both legs and opined that the mild injury to 
the back and knee in service had no relation to the current 
neurological condition.

At the June 2007 hearing, the veteran testified that while he 
originally claimed entitlement to service connection for 
spastic paresis of the left leg, the condition now also 
affects his right leg.

The Board has considered the June 2005 private medical 
opinion that it is "conceivable" that there are some 
sequelae from the 1972 back injury in service.  However, 
while the opinion has probative value, it is too tenuous to 
warrant a grant of service connection.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  The Board finds that the November 
2005 VA opinion is the most persuasive because the examiner 
considered the veteran's service, including the back injury 
in 1972 in addition to left knee injury in 1974, and post-
service medical records before opining that neither incident 
had any relationship to the paresis of unknown etiology.  In 
addition, while the private physician found that the spastic 
paresis was "conceivably" related to service, she was 
uncertain of the condition's etiology.  Her opinion does not 
demonstrate that it is as likely as not that any spastic 
paresis is related to the veteran's service.

The veteran's post-service medical records are negative for 
any diagnosis of spastic paresis or spastic paraparesis 
within one year of separation from active duty.  In fact, the 
post-service medical records are negative for a diagnosis of 
the condition until many years after separation.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, while the 
competent medical evidence does show that the veteran now 
suffers from spastic paresis, the evidence does not show that 
the current spastic paresis was incurred in or aggravated 
during service.  Furthermore, the record includes a competent 
medical opinion that the condition is not related to active 
duty.  In the absence of competent medical evidence linking 
any current spastic paresis to service, service connection 
must be denied.

With respect to the veteran's claim for service connection 
for spastic paresis as secondary to a lumbar spine 
disability, the Board notes that secondary service connection 
presupposes the existence of an established service-connected 
disability. In this case, the veteran is not service-
connected for a lumbar spine disability.  In addition, there 
is no competent evidence of record showing that the veteran's 
spastic paresis is proximately due to or the result of any 
lumbar spine disability.  Thus, there can be no secondary 
service connection for any condition allegedly due to a 
lumbar spine disability.  Where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no 
legal basis for an award of secondary service connection for 
spastic paresis, the claim for secondary-service connection 
must be denied as a matter of law.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his spastic 
paresis began during, or is a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current spastic paresis was incurred in or 
aggravated by service or manifested to a compensable degree 
within one year following the veteran's separation from 
service.  Therefore, service connection for spastic paresis 
must be denied.

ORDER

Service connection for a lumbar spine disability is denied.

Service connection for spastic paresis, to include as 
secondary to a lumbar spine disability, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


